REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The combination of limitations involving receiving, at a communication interface via a communication network from a first UE, a request to establish a communication session, the request indicating a type of the communication session and one or more encoding schemes supported by the first UE for communications associated with the indicated type of the communication session, wherein the communication network is configurable to support two or more levels of QoS, wherein a first level of QoS of the two or more levels of QoS is a guaranteed bit rate (GBR) level of QoS and a second level of QoS of the two or more levels of QoS is a non-GBR level of QoS, wherein the first level of QoS corresponds to a first channel for supporting data radio bearers assigned a GBR level of QoS and the second level of QoS corresponds to a second channel for supporting data radio bearers assigned a non-GBR level of QoS, and wherein the first channel supports fewer concurrent data radio bearers than the second channel; analyzing, via one or more processors operatively connected to the communication interface, the one or more encoding schemes to identify a highest quality encoding scheme of the one or more encoding schemes; determining, via the one or more processors, a QoS requirement to support communications sessions associated with the highest quality encoding scheme; determining, via the one or more processors, the second level of QoS meets the QoS requirement associated with the highest quality encoding scheme; determining, via the one or more processors, that the second channel meets the QoS requirement; and causing, via the one or more processors, the first UE to initially establish the communication session using a data radio bearer associated with the second channel, among other claim limitations are non-obvious over the prior art. The closest .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAE S LEE whose telephone number is (571)272-8236.  The examiner can normally be reached on 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on (571) 270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHAE S LEE/
Examiner, Art Unit 2415

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415